COBB, Judge.
Stanley was convicted of two counts of solicitation to commit robbery with a firearm and one count of robbery with a firearm. He was sentenced as an habitual violent felony offender to life with a minimum mandatory term of fifteen years for the robbery and ten years with a minimum mandatory five year term for each of the solicitation counts, with all sentences to be served consecutively. The two solicitation counts were committed at the same time and place, constituting one criminal episode and therefore consecutive mandatory terms are prohibited. See Hale v. State, 630 So.2d 521 (Fla.1993); Daniels v. State, 595 So.2d 952 (Fla.1992). Accordingly, the convictions are affirmed, as is the sentence for the robbery. However, the sentences for the solicitation counts are vacated and remanded with directions that the two minimum mandatory five year terms be made concurrent to each other.
AFFIRMED IN PART AND REVERSED IN PART.
DAUKSCH and PETERSON, JJ., concur.